Spoffoed, J.
This case was formerly before the court (see 10 An. 787) and was remanded for a new trial.
The defendants have again appealed from a judgment against them, for the value of the plaintiff’s slave, lost by being drowned after falling from their boat into the Mississippi river.
No negligence in the matter of the drowning is attributed to the defendants. The plaintiff relies entirely upon the rigorous provisions of the Act of 1840, (page 89,) concerning slaves found on ships, steamboats, or other vessels, without the consent in writing of the owner.
The presumption created by that statute that slaves so found were received on board with the intention of depriving their masters of them, is liable to be destroyed “on the testimony of at least two witnesses, not employed on board of said vessel, and on corroborating circumstances.”
We have in this case the testimony of two competent witnesses, and corroborating circumstances, establishing to our satisfaction facts which are utterly irreconcilable with the hypothesis that the defendants carried away the plaintiff’s slave on their boat without his master’s consent, and with intent to deprive the owner of him.
■ It is, therefore, ordered and decreed, that the judgment of the District Court be avoided and reversed, and that there be judgment for the defendants, with costs in both courts.